DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action is in response to communication filed on 06/03/2021.
Claims 1-26 are pending.  Claims 1, 8, 14 and 21 are independent.
The IDS(s) submitted on 07/15/2022 and 10/08/2021 and 06/03/2021 are being considered.  The prior art, US 20150092739 A1 to Kwak et al has been determined to be particularly very relevant to the independent claims in future prosecutions.
The instant application is a continuation of parent application 16/305125 now US Patent 11038651.
Response to Arguments

Applicant's arguments filed on 09/21/2020 have been fully considered but they are not persuasive. 
Applicant argues in the Remarks filed on 09/21/2020, in particular in the second paragraph of page 10, with respect to all independent claims and in particular with respect to independent claim 72, that the limitation requiring downlink control information that indicates for first and second frequency sub-bands, first and second start positions for transmission of the same data channel to a user equipment.  Applicant argues that the primary reference, Li, fails to teach the limitation requiring downlink control information that indicates for first and second frequency sub-bands, first and second start positions for transmission of the same data channel to a user equipment.  Applicant further explains in the last paragraph of page 10 of the Remarks that Li shows in Fig. 5 two different PDSCHs on different CCs and agrees these two different PDSCHs are the same type of data channel.  Therefore Applicant argues that the requirement of claim 72 needing to show two different starting positions for the same channel.
	Applicant also presents a second argument on why Li’s Fig. 5 and paragraph 67 discloses a single PDCCH pointing or scheduling PDSCH on the PCC and SCC but according to Applicant, Li fails to teach the single PDCCH/downlink control information pointing or scheduling PDSCH on the PCC and SCC is received by a given UE and the same UE (user equipment) will receive the PDSCH on the PCC and the PDSCH on the SCC as Li’s paragraph 67 describes multiple user equipment focusing on the PDCCH.
	Examiner’s Response:   The examiner respectfully disagrees with the Applicant’s arguments and finds in particular the above stated two arguments unpersuasive.
	Applicant’s first argument is that the PDSCH serving a single terminal on PCC and the PDSCH serving the single terminal on SCC is describing two different data channels and is not one and the same data channel.   But as indicated above the Applicant agrees the two PDSCH data channels are the same type of data channels. 
Given that the admission that the same type of data channel is taught broadly and reasonably speaking reduces to the same and are the same data channel and such interpretation is consistent with Applicant’s specification.  Applicant’s Fig. 2 shows a single PDCCH1 scheduling two different PDCH1 channels with different frequency-time regions for a single terminal like Li’s two different PDSCH channels with different frequency-time regions being scheduled with a single PDCCH for a single terminal 1 as detailed in Figs. 3 and 5.  Applicant’s two PDCH1 channels are really the same type of data channels and not the same data channel as they differ in frequency-time regions and for that reason Applicant’s first argument is not persuasive at all.
	Applicant’s second argument is really a continuation of Applicant’s first argument.   Applicant’s position stating Li fails to teach the single PDCCH/downlink control information pointing or scheduling PDSCH on the PCC and SCC is received by a given UE and the same UE (user equipment) will receive the PDSCH on the PCC and the PDSCH on the SCC is not taught is not found to be convincing by the examiner.  The examiner appreciates the confusion the Applicant representative may have on this issue because the disclosure in Li is focused using the same C-RNTI for two different terminals on the SCC and scheduling PDSCH for each terminal on the SCC without C-RNTI collision/confusion.  
	Li in paragraphs 53 and 61 discloses terminal 1 uses CC1 on PCC aggregated with CC2 on SCC for data transmission and is also shown in Fig. 3.  In paragraph 68 cross-carrier scheduling is disclosed in paragraph 68 and uses a PDCCH to schedule PDSCH on CC1/PCC and CC2/SCC and per paragraph 70 the first network device executes cross-carrier scheduling on terminal 1 by sending PDCCH that indicates PDSCH for terminal 1 on CC1/PCC and PDSCH2 on CC2/SCC and per paragraphs 53 and 71-74  data is received by terminal 1 from both the first and second network devices and PDCCH and PDSCH on CC1 are sent to terminal 1 and PDSCH on SCC is also sent to terminal 1.  Examiner invites Applicant to look at Li’s Fig. 3 where only terminal 1 is active on both PCC/CC1 and SCC/CC2 due to cross-carrier scheduling while terminal 2 is only on CC2/SCC.   Given the above explanation the examiner was not persuaded by Applicant’s second argument.
Amended dependent claims 75, 80, 88, and 93 are no longer indicated as containing allowable subject matter because the scope of the claims have changed and an updated search has identified a pertinent prior art as shown in the rejection below.  Kim et al (US 20120099519 A1) teaches these claims as amended. Further the dependent claims are rejected under 112(b) for being indefinite as shown below. 
New dependent claims 98-99 are also rejected with new prior art, Wang et al (US 20170164384 A1), and teaches PDCCH/DCI transmitted on a first CC/Licensed Carrier that schedules PDSCHs on a second CC/ Unlicensed Carrier spawning various sub/bands/carriers with different starting positions for the PDSCH on a second carrier/Unlicensed Carrier.  Further Wang teaches continuous PDSCH channels as flexible PDSCH and containing extended PDSCH and shortened PDSCH assigned to a UE - see paragraph 29.  Wang can also replace newly applied art, Kim as it teaches the limitations of amended claims 75, 80, 88, and 93 in Figs 6,7, and  9 and paragraphs 39-40 and 90.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 75, 80, 88, and 93 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 75, 80, 88, and 93, in each of these claims in line 2 recites “ a first modulation symbol of a transmission time interval…” and again recites in line 3 “ a first modulation symbol of a transmission time interval…”  and further again recites in line 4 “…the transmission time interval” .  It is not clear to the examiner if the two instances of  “…a first modulation symbol “ are the same or different.  Further if it is not clear if the reference to “the transmission time interval” in line 4 is referring back to either  “a transmission time interval” in line 2 or “a transmission time interval” line 3.  
For the purposes of examining these claims the recitation in line 3 is interpreted to refer to the recitation in line 2 reciting “ a first modulation symbol of a transmission time interval…” and should be reciting “ the first modulation symbol of the transmission time interval…”
			Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11038651. Although the claims at issue are not identical, they are not patentably distinct from each other because both the pending claims and the patented claims are directed to indicating the start positions of data channel in different frequency sub bands but the pending claims do not contain or recite the limitation “wherein the downlink control information indicates the first start position and the second start position” at the minimum and hence making the pending claims an obvious and broader version of the patented claims.
To establish the double patenting of pending claims 1-26 rejection based on patented claims 1-24, the pending claim 1 rejection over patented claim 1 is shown as an example in the table below by showing the limitations of pending independent claim 1 with corresponding limitations of patented claim 1.

Pending claim 1
Patented claim 1 of US Patent 11038651
1. A method in a node of a wireless communication network of controlling radio transmission in a wireless communication network, the method comprising: 
1. A method in a node of a wireless communication network of controlling radio transmission in a wireless communication network, the method comprising: 
managing sending of downlink control information to a user equipment, the downlink control information controlling reception by the user equipment of a data channel which is based on modulation using subcarriers from a first frequency subband and a second frequency subband, and the downlink control information indicating, for the first frequency subband, a first start position for transmission of the data channel, and, for a second frequency subband, a second start position for transmission of the data channel, and
managing sending of downlink control information to a user equipment, the downlink control information controlling reception by the user equipment of a data channel which is based on modulation using subcarriers from a first frequency subband and a second frequency subband, and the downlink control information indicating, for the first frequency subband, a first start position for transmission of the data channel, and, for a second frequency subband, a second start position for transmission of the data channel, wherein the downlink control information indicates the first start position and the second start position in terms of a selection from a set of multiple start positions, and
 based on the first start position and the second start position, controlling transmission of data on the data channel.
based on the first start position and the second start position, controlling transmission of data on the data channel.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 5, 7, 8, 9. 10, 12, 13, 14, 15, 16, 17, 18 , 20-23, and  25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davydov et al (US 20170223727 A1) in view of Wu et al (US 20180049164 A1).
Regarding claim 1, Davydov discloses 
	A method in a node(Fig. 1 eNB 104) of a wireless communication network of controlling radio transmission in a wireless communication network (see Fig. 1 LTE Network 100 - paragraph 12), the method comprising:
managing sending of downlink control information (i.e. PDCCH per paragraph 19) to a user equipment (i.e. Fig. 1 UE 102 - paragraph 19), the downlink
control information (i.e. PDCCH sent to UE 102 ) controlling reception by the user equipment of a data channel (i.e. per paragraph 19 the PDCCH sent to the UE determines the reception of the data channel - PDSCH “Physical Data shared Channel”. It should be noted per facts well known in the art and in view of what applicant discloses a data channel gets distinguished based on one of time -frequency grid, data type carried on the channel and the direction of the transmission. Given this PDSCH is a single data channel with transmission direction in the downlink and encompasses a portion of the OFDM communication frame/subframe in terms of OFDM symbols time wise and range of sub carriers/component carriers frequency wise. Given this definition Applicants Fig. 2 is identical to Davidov’s Fig. 3.   Hence PDSCH starting at time t1 ending at time t2 encompassing frequency range f1 is a portion of the same  PDSCH data channel to that of a PDSCH at time t2 ending at time t3 encompassing frequency range f2 in the same PDSCH data channel.  Fig. 3 shows 2 different portions of the same  PDSCH Data channels scheduled via a single PDCCH transmission per last sentence of paragraph 27 and paragraph 26 shows that component carrier 2 is a frequency sub band with starting time indicated by an OFDM symbol as shown in Fig. 2 and is part of the bigger PDSCH data channel shared by al UEs and likewise Component Carrier 3 is  a frequency sub band with its own starting time indicated with an OFDM symbol and is part of the bigger PDSCH data channel shared by al UEs) with which is based on using subcarriers from a first frequency subband (Component Carrier 2 in Fig. 3 is the first frequency sub band)  and a second frequency subband, (Component Carrier 3 in Fig. 3 is the second frequency sub band) and the downlink control information(i.e. single transmission of PDCCH  in Fig. 3 described in paragraph 24) indicating, for the first frequency subband (i.e. Component Carrier 2  in Fig. 3 is the first frequency band) , a first start position for transmission of the data channel (i.e. for each component carrier/sub frequency transmitting PDSCH start position is indicated as shown in Figs. 2, 3, and 5 as described in Paragraphs 26, 27, and 31 respectively), and, for a second frequency subband, a second start position for transmission of the data channel(i.e. for each component carrier/sub frequency transmitting PDSCH start position is indicated as shown in Figs. 2, 3, and 5 as described in Paragraphs 26, 27, and 31 respectively)and based on the first start position and the second start position, controlling transmission of data on the data channel.(See paragraphs 26-27)
	Davydov fails to expressively disclose a data channel which is based on modulation using subcarriers. (Davydov discloses in paragraphs 43 and 54 that the data channel, PDSCH, has a same modulation and coding scheme (MCS) indicated in the DCI)
	Wu, discloses cross-window scheduling in the same endeavor, and further discloses a data channel (See at least paragraph 89 on PDSCH and PUSCH as data channel)  which is based on modulation using subcarriers.(See paragraph 108 on modulation using frequency/subcarrier) 
	In view of the above, having Davydov’ s method of group carrier scheduling and then given the well- established teaching of Wu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Davydov’ s method of group carrier scheduling as taught by Wu’s modulation using sub carriers, since Wu states in paragraph 6 that the modification results in enabling facilitating time-domain resource allocation based on a scheduling window to flexibly allocate time-domain resources to multiple user equipment.
Regarding claim 8, Davydov discloses a method in a user equipment (UE 102 in Fig. 1) of controlling radio transmission in a wireless communication network (see Fig. 1 LTE Network 100 - paragraph 12), the method comprising:
	receiving downlink control information (i.e. PDCCH per paragraphs 19 and 27 is sent to UE 102 by the serving eNB/network ) from the wireless communication network, the downlink control information (i.e. PDCCH sent to UE 102 ) controlling reception by the user equipment of a data channel (i.e. per paragraph 19 the PDCCH sent to the UE determines the reception of the data channel - PDSCH “Physical Data shared Channel”. It should be noted per facts well known in the art and in view of what applicant discloses a data channel gets distinguished based on one of time -frequency grid, data type carried on the channel and the direction of the transmission. Given this PDSCH is a single data channel with transmission direction in the downlink and encompasses a portion of the OFDM communication frame/subframe in terms of OFDM symbols time wise and range of sub carriers/component carriers frequency wise. Given this definition Applicants Fig. 2 is identical to Davidov’s Fig. 3.   Hence PDSCH starting at time t1 ending at time t2 encompassing frequency range f1 is a portion of the same  PDSCH data channel to that of a PDSCH at time t2 ending at time t3 encompassing frequency range f2 in the same PDSCH data channel.  Fig. 3 shows 2 different portions of the same  PDSCH Data channels scheduled via a single PDCCH transmission per last sentence of paragraph 27 and paragraph 26 shows that component carrier 2 is a frequency sub band with starting time indicated by an OFDM symbol as shown in Fig. 2 and is part of the bigger PDSCH data channel shared by al UEs and likewise Component Carrier 3 is  a frequency sub band with its own starting time indicated with an OFDM symbol and is part of the bigger PDSCH data channel shared by al UEs) with which is based on using subcarriers from a first frequency subband (Component Carrier 2 in Fig. 3 is the first frequency sub band)  and a second frequency subband, (Component Carrier 3 in Fig. 3 is the second frequency sub band) and the downlink control information(i.e. single transmission of PDCCH  in Fig. 3 described in paragraph 24) indicating, for the first frequency subband (i.e. Component Carrier 2  in Fig. 3 is the first frequency band) , a first start position for transmission of the data channel (i.e. for each component carrier/sub frequency transmitting PDSCH start position is indicated as shown in Figs. 2, 3, and 5 as described in Paragraphs 26, 27, and 31 respectively), and, for a second frequency subband, a second start position for transmission of the data channel(i.e. for each component carrier/sub frequency transmitting PDSCH start position is indicated as shown in Figs. 2, 3, and 5 as described in Paragraphs 26, 27, and 31 respectively)and based on the first start position and the second start position, controlling transmission of data on the data channel.(See paragraphs 26-27)
	Davydov fails to expressively disclose a data channel which is based on modulation using subcarriers. (Davydov discloses in paragraphs 43 and 54 that the data channel, PDSCH, has a same modulation and coding scheme (MCS) indicated in the DCI)
	Wu, discloses cross-window scheduling in the same endeavor, and further discloses a data channel (See at least paragraph 89 on PDSCH and PUSCH as data channel)  which is based on modulation using subcarriers.(See paragraph 108 on modulation using frequency/subcarrier) 
	In view of the above, having Davydov’ s method of group carrier scheduling and then given the well- established teaching of Wu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Davydov’ s method of group carrier scheduling as taught by Wu’s modulation using sub carriers, since Wu states in paragraph 6 that the modification results in enabling facilitating time-domain resource allocation based on a scheduling window to flexibly allocate time-domain resources to multiple user equipment.
	Regarding claim 14, Davydov discloses a node (Fig. 1 eNB 104) for a wireless communication network (see Fig. 1 LTE Network 100 - paragraph 12), the node comprising: one or more processors  (eNB as a base station has to have memory and processors - see paragraphs 34, 69 and 70 ) and a memory, the memory including program code executable by the one or more processors whereby the node is configured (see paragraphs 69-70 and 76) to: 
	manage sending downlink control information (i.e. PDCCH per paragraph 19) to a user equipment (i.e. Fig. 1 UE 102 - paragraph 19), the downlink
control information (i.e. PDCCH sent to UE 102 ) controlling reception by the user equipment of a data channel (i.e. per paragraph 19 the PDCCH sent to the UE determines the reception of the data channel - PDSCH “Physical Data shared Channel”. It should be noted per facts well known in the art and in view of what applicant discloses a data channel gets distinguished based on one of time -frequency grid, data type carried on the channel and the direction of the transmission. Given this PDSCH is a single data channel with transmission direction in the downlink and encompasses a portion of the OFDM communication frame/subframe in terms of OFDM symbols time wise and range of sub carriers/component carriers frequency wise. Given this definition Applicants Fig. 2 is identical to Davidov’s Fig. 3.   Hence PDSCH starting at time t1 ending at time t2 encompassing frequency range f1 is a portion of the same  PDSCH data channel to that of a PDSCH at time t2 ending at time t3 encompassing frequency range f2 in the same PDSCH data channel.  Fig. 3 shows 2 different portions of the same  PDSCH Data channels scheduled via a single PDCCH transmission per last sentence of paragraph 27 and paragraph 26 shows that component carrier 2 is a frequency sub band with starting time indicated by an OFDM symbol as shown in Fig. 2 and is part of the bigger PDSCH data channel shared by al UEs and likewise Component Carrier 3 is  a frequency sub band with its own starting time indicated with an OFDM symbol and is part of the bigger PDSCH data channel shared by al UEs) with which is based on using subcarriers from a first frequency subband (Component Carrier 2 in Fig. 3 is the first frequency sub band)  and a second frequency subband, (Component Carrier 3 in Fig. 3 is the second frequency sub band) and the downlink control information(i.e. single transmission of PDCCH  in Fig. 3 described in paragraph 24) indicating, for the first frequency subband (i.e. Component Carrier 2  in Fig. 3 is the first frequency band) , a first start position for transmission of the data channel (i.e. for each component carrier/sub frequency transmitting PDSCH start position is indicated as shown in Figs. 2, 3, and 5 as described in Paragraphs 26, 27, and 31 respectively), and, for a second frequency subband, a second start position for transmission of the data channel(i.e. for each component carrier/sub frequency transmitting PDSCH start position is indicated as shown in Figs. 2, 3, and 5 as described in Paragraphs 26, 27, and 31 respectively)and based on the first start position and the second start position, controlling transmission of data on the data channel.(See paragraphs 26-27)
	Davydov fails to expressively disclose a data channel which is based on modulation using subcarriers. (Davydov discloses in paragraphs 43 and 54 that the data channel, PDSCH, has a same modulation and coding scheme (MCS) indicated in the DCI)
	Wu, discloses cross-window scheduling in the same endeavor, and further discloses a data channel (See at least paragraph 89 on PDSCH and PUSCH as data channel)  which is based on modulation using subcarriers.(See paragraph 108 on modulation using frequency/subcarrier) 
	In view of the above, having Davydov’ s node using group carrier scheduling and then given the well- established teaching of Wu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Davydov’ s node using group carrier scheduling as taught by Wu’s modulation using sub carriers, since Wu states in paragraph 6 that the modification results in enabling facilitating time-domain resource allocation based on a scheduling window to flexibly allocate time-domain resources to multiple user equipment.
	Regarding claim 21,Davydov ‘s discloses a user equipment (UE 102 in Fig. 1 and corresponding structure shown in Fig. 7 ) 
one or more processors (i.e. Fig. 7 processor 706 - i.e. paragraph 35) and a memory (i.e. Fig. 7 memory - paragraph 35), the memory including program code executable by the one or more processors whereby the user equipment is configured (i.e. paragraphs 34-35) to: 
	receive downlink control information (i.e. PDCCH per paragraphs 19 and 27 is sent to UE 102 by the serving eNB/network ) from the wireless communication network, the downlink control information (i.e. PDCCH sent to UE 102 ) controlling reception by the user equipment of a data channel (i.e. per paragraph 19 the PDCCH sent to the UE determines the reception of the data channel - PDSCH “Physical Data shared Channel”. It should be noted per facts well known in the art and in view of what applicant discloses a data channel gets distinguished based on one of time -frequency grid, data type carried on the channel and the direction of the transmission. Given this PDSCH is a single data channel with transmission direction in the downlink and encompasses a portion of the OFDM communication frame/subframe in terms of OFDM symbols time wise and range of sub carriers/component carriers frequency wise. Given this definition Applicants Fig. 2 is identical to Davidov’s Fig. 3.   Hence PDSCH starting at time t1 ending at time t2 encompassing frequency range f1 is a portion of the same  PDSCH data channel to that of a PDSCH at time t2 ending at time t3 encompassing frequency range f2 in the same PDSCH data channel.  Fig. 3 shows 2 different portions of the same  PDSCH Data channels scheduled via a single PDCCH transmission per last sentence of paragraph 27 and paragraph 26 shows that component carrier 2 is a frequency sub band with starting time indicated by an OFDM symbol as shown in Fig. 2 and is part of the bigger PDSCH data channel shared by al UEs and likewise Component Carrier 3 is  a frequency sub band with its own starting time indicated with an OFDM symbol and is part of the bigger PDSCH data channel shared by al UEs) with which is based on using subcarriers from a first frequency subband (Component Carrier 2 in Fig. 3 is the first frequency sub band)  and a second frequency subband, (Component Carrier 3 in Fig. 3 is the second frequency sub band) and the downlink control information(i.e. single transmission of PDCCH  in Fig. 3 described in paragraph 24) indicating, for the first frequency subband (i.e. Component Carrier 2  in Fig. 3 is the first frequency band) , a first start position for transmission of the data channel (i.e. for each component carrier/sub frequency transmitting PDSCH start position is indicated as shown in Figs. 2, 3, and 5 as described in Paragraphs 26, 27, and 31 respectively), and, for a second frequency subband, a second start position for transmission of the data channel(i.e. for each component carrier/sub frequency transmitting PDSCH start position is indicated as shown in Figs. 2, 3, and 5 as described in Paragraphs 26, 27, and 31 respectively)and based on the first start position and the second start position, controlling transmission of data on the data channel.(See paragraphs 26-27)
	Davydov fails to expressively disclose a data channel which is based on modulation using subcarriers. (Davydov discloses in paragraphs 43 and 54 that the data channel, PDSCH, has a same modulation and coding scheme (MCS) indicated in the DCI)
	Wu, discloses cross-window scheduling in the same endeavor, and further discloses a data channel (See at least paragraph 89 on PDSCH and PUSCH as data channel)  which is based on modulation using subcarriers.(See paragraph 108 on modulation using frequency/subcarrier) 
	In view of the above, having Davydov’ s user equipment using transmission and reception based on group carrier scheduling and then given the well- established teaching of Wu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Davydov’ s user equipment using transmission and reception based on group carrier scheduling as taught by Wu’s modulation using sub carriers, since Wu states in paragraph 6 that the modification results in enabling facilitating time-domain resource allocation based on a scheduling window to flexibly allocate time-domain resources to multiple user equipment
	Regarding claim 2, Davydov modified by Wu discloses the method according to claim 1, further comprising selecting the first start position and the second start position depending on a time-frequency position of a downlink control channel for transmission of downlink control information to at least one further user equipment. (Davydov shows in paragraphs 15 and 27 shows that eNB 104 can transmit  to multiple multicarrier UEs 102  and can send the PDCCH with start values to multiple UE 102 terminals shown in Fig. 1 using the scheduling formats shown in Figs. 2 and 5) 


	Regarding claim3, Davydov modified by Wu discloses the method according to claim 2, wherein said selecting comprises selecting the first start position and the second start position to avoid overlap of the data channel with the downlink
control channel. (Davydov shows in Fig. 3 PDSCH start positions for the firsts start position and the second start position are after the PDCCH subframe transmission 310 and is done intentionally per paragraph 31 in LTE-A PDSCH starting position starts in symbol index 1 and symbol index 0 being the first symbol is reserved for PDCCH per paragraph 41 and meets the limitation)
	Regarding claim 4, Davydov modified by Wu discloses the method according to claim 1, wherein at least one of the first start position and the second start position corresponds to a first modulation symbol of a transmission time interval. (Davydov shows in paragraph 31 that the first and second start position to OFDM symbol time interval between symbol 1 and 13)
	Regarding claim 5, Davydov modified by Wu discloses the method according to claim 1, wherein the downlink control information indicates the first start position and the second start position in relation to an end of a downlink control channel (i.e. Davydov in paragraphs 26 and 31 and Fig. 3 showing PDSCH start after the end of the downlink control information and as an example in Fig. 3 Component Carrier 2 PDSCH start occurs right after end of Downlink Control Channel 310 carrying PDCCH).
	Regarding claim 7, Davydov modified by Wu discloses the method according claim 1, wherein the downlink control information is conveyed by a downlink control channel to the user equipment. (Davydov Paragraph 27 shows the downlink control channel 310 shown in Fig. 3 is PDCCH) 
	Regarding claim 9, claim 9 is rejected in the same scope as claim 4.
	Regarding claim 10, claim 10 is rejected in the same scope as claim 5.
	Regarding claim 12, claim 12 is rejected in the same scope as claim 7.
	Regarding claim 13, Davydov modified by Wu discloses the method according claim 12, wherein the downlink control channel is a Physical Downlink Control Channel (PDCCH). (Davydov Paragraph 27 shows the downlink control channel 310 shown in Fig. 3 is PDCCH) 
	Regarding claim 15, claim 15 is rejected in the same scope as claim 2.
	Regarding claim 16, claim 16 is rejected in the same scope as claim 3.
	Regarding claim 17, claim 17 is rejected in the same scope as claim 4.
	Regarding claim 18, claim 18 is rejected in the same scope as claim 5.
	Regarding claim 20, claim 20 is rejected in the same scope as claim 7.
	Regarding claim 22, claim 22 is rejected in the same scope as claim 4.
	Regarding claim 23, claim 23 is rejected in the same scope as claim 5.
	Regarding claim 25, claim 25 is rejected in the same scope as claim 7.
	Regarding claim 26, claim 26 is rejected in the same scope as claim 8.
Claims 6, 11, 19, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davydov et al (US 20170223727 A1) in view of Wu et al (US 20180049164 A1) and further in view of Wang et al (US 2017016438 A1).
	Regarding claim 6, Davydov as modified by Wu discloses the method according to claim 1 but fails to disclose wherein the downlink control information is conveyed by a downlink control channel to the user equipment, wherein the first and second start positions are respective positions in time within the same transmission time interval, and wherein the first and second frequency sub-bands span different respective sets of subcarriers of the same carrier.
	Wang discloses wherein the downlink control information is conveyed by a downlink control channel to the user equipment (i.e. per Figs 1 and 4 DCI (Downlink Control Information) is sent to the UE from the eNB on a first carrier using PDCCH/DCI in Fig. 1 scheduling downlink resources for a PDSCH on a second carrier/licensed carrier and the UE receives the PDCCH/DCI and decodes PDSCH received on the second carrier per Fig. 4 - see paragraph 28 teaching the DCI including start and/or end position of each PDSCH for the UE on the second/unlicensed carrier) , wherein the first and second start positions are respective positions in time within the same transmission time interval (See Figs. 8 and/or 11 various PDSCH channels (i.e. normal, extended and short) with different starting positions in a given time interval spanning different frequencies in the unlicensed carrier) , and wherein the first and second frequency sub-bands span different respective sets of subcarriers of the same carrier. (See Figs. 8, 10 and 11 and paragraphs 4, 28 and 107-108 and basically the unlicensed carrier has subcarriers as discussed in paragraph 4 and various starting position as detailed in paragraphs 28 and 107-108. Note the same carrier is the unlicensed carrier shown in Figs. 8, 10, and 11)
	In view of the above, having the method  of Davydov and Wu using  group carrier scheduling and then given the well- established teaching of Wang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method  of Davydov and Wu using  group carrier scheduling as taught by Wang’s using different frequency sub bands spanning different respective sets of sub carriers of the same carrier, since Wang states in paragraphs 67 and 83 that the modification results in enables reducing bits in connection with a reduced set of possible starting positions in order to reduce signaling overhead and increase robustness of the DCI due to the reduced coding rate.
	Regarding claim 11, claim 11  is rejected in the same scope as claim 6.	Regarding claim 19, claim 19  is rejected in the same scope as claim 6.
	Regarding claim 24, claim 24 is rejected in the same scope as claim 6.
	
Conclusion
Examiner’s Note:  The primary reference applied in the prosecution of the parent case, Li et al (US 20190124705 A1) is still applicable.
Kim et al (US 11357021 B1) can replace Davydov based on related disclosure for Figs. 6 and 7.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/           Primary Examiner, Art Unit 2474